—Appeal from that portion of order constituting disposition unanimously dismissed and order affirmed without costs. Memorandum: Respondent filed a notice of appeal from the decision of Family Court rather than the order of fact-finding and disposition. We exercise our discretion to treat the appeal as taken from that order (see, CPLR 5520 [c]; Matter of Wayne H., 233 AD2d 941). We dismiss the appeal from that portion of the order constituting the disposition because respondent stipulated to the disposition (see, Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652), and we confine our review to the court’s adjudication of neglect following the fact-finding hearing (see, Matter of Reginald B., 249 AD2d 979).
Petitioner proved neglect by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Tammie Z., 66 NY2d 1, 3). Contrary to the contention of respondent, the evidence established a causal connection between respondent’s behavior and the imminent danger of impairing the child’s physical, mental or emotional condition (see, Family Ct Act § 1012 [f] [i] [B]; Matter of Rebecca W., 122 AD2d 582). In particular, a psychiatrist diagnosed respondent with a personality disorder involving an inability to cope with anger and frustration. Also admitted in evidence was a report indicating that, when respondent became angry with the child, she slammed the child’s carriage, with the child in it, into the side of a house. There was further testimony by two caseworkers concerning the inability of respondent to control her anger. The findings and credibility assessments of the court have a sound and substantial basis in the record, and thus we decline to disturb them (see, Matter of Kivler v Olczak, 262 AD2d 938). (Appeal from Order of Erie County Family Court, Townsend, J. — Neglect.) Present — Green, J. P., Pine, Pigott, Jr., Scudder and Callahan, JJ.